Exhibit 10.1.3
 
THIS AGREEMENT IS SUBJECT TO ARBITRATION PURSUANT TO THE FEDERAL ARBITRATION ACT
AND IF THE FEDERAL ARBITRATION ACT IS INAPPLICABLE, THE SOUTH CAROLINA UNIFORM
ARBITRATION ACT, § 15-48-10, ET. SEQ., CODE OF LAWS OF SOUTH CAROLINA (1976), AS
AMENDED.




UNLIMITED GUARANTY


THIS UNLIMITED GUARANTY AGREEMENT dated December 9, 2011 (the “Guaranty”) is
given by Span Medical Products Canada Inc., a British Columbia corporation (the
“Guarantor”) to TD Bank, N. A. (successor by merger to Carolina First Bank) (the
“Lender”) as a condition of the Loan (defined herein) made by Lender to
Span-America Medical Systems, Inc., a South Carolina corporation (the
“Borrower”).


PRELIMINARY STATEMENT


Lender has agreed, among other things, to continue make a revolving line of
credit loan in the amount of $10,000,000.00 (increased to $13,000,000.00 through
March 30, 2012) (the “Loan”) to Borrower pursuant to the terms and conditions of
that certain Amended and Restated Revolving Note with Stepdown (Increase) from
Borrower to Lender dated of even date herewith (as such may be amended,
modified, substituted or renewed in the future, the “Note”) and pursuant to the
terms and conditions of that certain Amended and Restated Loan Agreement by and
among Lender, Borrower, and Guarantor of even date herewith (as such may be
amended, modified or restated from time to time in the future, the “Loan
Agreement”).  As a condition of continuing to making the Loan to Borrower,
Lender has required this Guaranty from Guarantor.  Guarantor acknowledges and
affirms that it will receive direct and indirect benefit from the Loan inasmuch
as Guarantor has an economic interest in Borrower, and without this Guaranty
Lender would be unwilling to make the Loan to Borrower.


STATEMENT OF AGREEMENT


NOW, THEREFORE, in consideration of the foregoing premises which are hereby
affirmed by Guarantor to be true and correct, the mutual agreements of the
Parties set forth herein, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Parties do covenant and
agree as follows:


1.           Definitions. Any capitalized terms used herein but not otherwise
defined shall have the meaning set forth in the Loan Agreement and such
definitions are hereby incorporated by reference.
 
2.           Guaranty of Payment. Guarantor hereby unconditionally guarantees to
Lender the repayment and performance, when due, by acceleration or otherwise, of
any and all obligations, indebtedness and liabilities of Borrower to Lender, or
its affiliates, whether now existing or hereafter arising, absolute or
contingent, whether Borrower may be liable individually or jointly with others,
including, without limitation: (a) amounts outstanding under the Loan, and all
principal, interest, fees and expenses related thereto or otherwise arising in
connection with the Loan, as such may be modified, extended or renewed from time
to time; (b) Borrower’s full and complete compliance with, and performance of,
all terms, conditions, covenants, and agreements of Borrower under the Loan
Agreement and all Loan Documents (as defined in the Loan Agreement); and (c) the
repayment of any indebtedness or obligation of Borrower  arising under: (i) any
letters of credit issued for benefit of Borrower by Lender or its affiliates,
(ii) any interest rate protection or swap agreements of any nature in favor of
Lender or its affiliates; or (iii) any guaranty agreement executed by Borrower
in favor of Lender or its affiliates; (all of the foregoing, collectively, the
“Obligations”). The guaranty of Guarantor as set forth in this Section is a
guaranty of payment and not of collection. Lender shall be entitled to exercise
its remedies hereunder upon the occurrence of any Event of Default under any
Loan Document.  Guarantor acknowledges and affirms that it will receive direct
and indirect benefits from the Loan to Borrower inasmuch as Guarantor owns an
economic interest in Borrower and further acknowledges that Lender would not
extend the Loan to Borrower without this Guaranty.
 
 
 

--------------------------------------------------------------------------------

 
 
3.           Release of Collateral, Parties Liable, etc. Guarantor agrees that
the whole or any part of any security now or hereafter held for the Obligations
may be compromised or surrendered from time to time at the discretion of Lender;
that Lender shall have no obligation to protect, perfect, secure or insure any
such security interests, liens or encumbrances now or hereafter held for the
Obligations; that the time or place of payment of the Obligations may be changed
or extended, in whole or in part, to a time certain or otherwise, and may be
renewed or accelerated, in whole or in part; that Borrower may be granted
indulgences generally; that any of the provisions of the Loan Agreement, the
Note, or any other documents executed in connection with the Loan or evidencing
any other Obligation of Borrower, to Lender, may be modified, amended or waived;
that any party (including any co-guarantor) liable for the payment of the
Obligations may be granted indulgences or released at the sole discretion of
Lender; and that any deposit balance for the credit of Borrower or any other
party liable for the payment of the Obligations or liable upon any security
therefor may be released, in whole or in part, at, before and/or after the
stated, extended or accelerated maturity of any of the Obligations, all without
notice to or further assent by Guarantor, who shall remain bound thereon,
notwithstanding any such exchange, compromise, surrender, extension, renewal,
acceleration, modification, indulgence or release. For purposes of this
Guaranty, “co-guarantor” shall include any party, which pledges or has pledged
collateral for the Loan.
 
4.           Waiver of Rights. Guarantor expressly waives:  (i) notice of
acceptance of this Guaranty by Lender and of all extensions of credit to
Borrower by Lender; (ii) presentment and demand for payment of any of the
Obligations; (iii) protest and notice of dishonor or of default to Guarantor or
to any other party with respect to the Obligations or with respect to any
security therefor; (iv) notice of Lender obtaining, amending, substituting for,
releasing, waiving or modifying any security interest, liens, or encumbrances
now or hereafter securing the Obligations, or Lender’s subordinating,
compromising, discharging or releasing such security interests, liens or
encumbrances; and (v) demand for payment under this Guaranty.
 
5.           Subrogation and Subordination. Nothing herein shall operate as a
release or discharge, in whole or in part, of any claim of Guarantor against
Borrower, by subrogation or otherwise, by reason of any act done or payment made
by Guarantor pursuant to the provisions of this Guaranty; but all such claims,
including claims for any indebtedness owed by Borrower to Guarantor, whether now
existing or hereafter arising, shall be subordinate to payment in full of any
and all Obligations of Borrower to Lender, including without limitation, any
claims of Lender under the Note, the Loan Agreement, or any other document,
instrument or agreement evidencing any Obligation.
 
6.           Unlimited Liability of Guarantor. Guarantor agrees that this
Guaranty is a unlimited guaranty of payment and that Lender is not required, at
any time, to resort to or exhaust any other security or collateral prior to
making a claim against Guarantor hereunder or to have recourse to the Note or
otherwise, and Guarantor hereby waives any rights to require Lender to proceed
against Borrower or any co-guarantor or to require Lender to pursue any other
remedy or enforce any other right. Guarantor further agrees that Guarantor shall
have no right of subrogation, reimbursement or indemnity whatsoever, nor any
right of recourse to security for the debts and obligations of Borrower to
Lender; unless and until all Obligations of Borrower to Lender have been paid in
full or otherwise satisfied and terminated by Lender. Guarantor further agrees
that nothing contained herein shall prevent Lender from suing on the Note or
from exercising any other rights available to it under the Note, the Loan
Agreement, or any other instrument of security if neither Borrower, Guarantor,
nor any co-guarantor timely performs the obligations of Borrower thereunder, and
the exercise of any of the aforesaid rights shall not constitute a discharge of
any of Guarantor’s obligations hereunder; it being the purpose and intent of
Guarantor that Guarantor’s obligations hereunder shall be absolute, independent
and unconditional under any and all circumstances. Neither Guarantor’s
obligations under this Guaranty nor any remedy for the enforcement thereof shall
be impaired, modified, changed or released in any manner whatsoever by an
impairment, modification, change, release or limitation of the liability of
Borrower or any co-guarantor or by reason of Borrower’s or any co-guarantor’s
bankruptcy or insolvency. Guarantor acknowledges that the term “Obligations” as
used herein includes any payments made by Borrower to Lender and subsequently
recovered by a Borrower or a trustee for a Borrower pursuant to such Borrower’s
bankruptcy or insolvency. At any time Lender is entitled to exercise its
remedies hereunder, it may in its discretion elect to demand payment or
performance. In the event Lender elects to demand performance, it shall at all
times thereafter have the right to demand payment until all of the Obligations
have been paid in full. In the event Lender elects to demand payment, it shall
at all times thereafter have the right to demand performance until all of the
Obligations have been paid in full.
 
7.           Attorneys’ Fees and Costs of Collection. If at any time or times
hereafter Lender employs counsel to pursue collection of any Obligations,
including without limitation the Note; to intervene; to sue for enforcement of
the terms hereof, of the Note, or of any other document evidencing an Obligation
from Borrower; or to file a petition, complaint, answer, motion or other
pleading in any suit or proceeding relating to this Guaranty, the Note, the Loan
Agreement,  or any other documents evidencing or securing an Obligation of
Borrower, then in such event, all of the reasonable attorneys’ fees and other
costs and expenses relating thereto and actually incurred shall be an additional
liability of Guarantor to Lender, payable on demand.
 
 
 

--------------------------------------------------------------------------------

 
 
8.           Setoff. Guarantor agrees that in the event it fails to meet its
obligations hereunder, Lender shall have the right, immediately and without
further action by it, to set off against the Obligations all money owed by
Lender in any capacity to Guarantor (including, without limitation, any amounts
maintained in depository accounts with Lender), whether or not due, and Lender
shall be deemed to have made a charge against any such money immediately upon
the occurrence of such obligation becoming due even though such charge is made
or entered on the books of Lender subsequent thereto.
 
9.           Term of Guaranty. Unless released in writing by Lender, this
Guaranty shall continue in full force and effect until all Obligations have been
fully paid, performed and discharged. This Guaranty covers the Obligations
whether presently outstanding or arising subsequent to the date hereof including
all amounts advanced by Lender in stages or installments.
 
10.         Representations and Warranties. Guarantor represents and warrants to
Lender that: (i) subject to (a) certain issues arising in bankruptcy proceedings
and (b) the exercise of judicial equitable discretion, this Guaranty is binding
upon and enforceable against Guarantor in accordance with its terms, (ii) the
execution and delivery of this Guaranty do not violate or constitute a breach of
or default under any agreement to which Guarantor is a party or of any
applicable laws; (iii) there is no litigation, claim, action or proceeding
pending, or, to the best knowledge of Guarantor, threatened against Guarantor
which would materially adversely affect the financial condition of Guarantor or
its ability to fulfill its obligations hereunder; and (iv) Guarantor has
knowledge of Borrower’s financial condition and affairs and represents and
agrees that it will keep so informed while this Guaranty is in force.
 
11.         No Duty Investigate or Advise. Guarantor agrees that Lender will
have no obligation to investigate the financial condition or affairs of Borrower
for the benefit of Guarantor nor to advise Guarantor of any fact respecting, or
any change in the financial condition or affairs of Borrower which might come to
the knowledge of Lender at any time, whether or not Lender knows or believes or
has reason to know or believe that any such fact or change is unknown to
Guarantor or might (or does) materially increase the risk of Guarantor as a
guarantor or might (or would) affect the willingness of Guarantor to continue as
a guarantor with respect to the Obligations.
 
12.         Financial Information; Duty to Inform. Guarantor agrees to furnish
financial information to Lender from time to time as required by the Loan
Agreement or otherwise at the request of Lender and to promptly inform Lender of
the adverse determination of any litigation, claim, action or proceeding or the
institution of any litigation, claim, action, or proceeding against Guarantor
which does or could materially adversely affect the financial condition of
Guarantor or its ability to fulfill its obligations hereunder.
 
13.         Additional Liability of Guarantor. If Guarantor is or becomes liable
for any indebtedness owing by Borrower to Lender by endorsement or otherwise
than under this Guaranty, such liability shall not be in any manner impaired or
reduced hereby but shall have all and the same force and effect it would have
had if this Guaranty had not existed and Guarantor’s liability hereunder shall
not be in any manner impaired or reduced thereby.
 
14.         Binding Effect. This Guaranty is binding on and enforceable against
Guarantor, its successors and assigns.
 
15.         Cumulative Rights. All rights of Lender hereunder or otherwise
arising under any documents executed in connection with or as security for the
Obligations are separate and cumulative and may be pursued separately,
successively or concurrently, or not pursued, without affecting or limiting any
other right of Lender and without affecting or impairing the liability of
Guarantor.
 
 
 

--------------------------------------------------------------------------------

 
 
16.         Usury. Notwithstanding any other provisions herein contained, no
provision of this Guaranty shall require or permit the collection from Guarantor
of interest in excess of the maximum rate or amount that Guarantor may be
required or permitted to pay pursuant to any applicable law.
 
17.         Multiple Counterparts; Pronouns; Captions; Severability. This
Guaranty may be executed in multiple counterparts, each of which shall be deemed
an original but all of which shall constitute but one and the same document. The
pronouns used in this instrument shall be construed as masculine, feminine or
neuter as the occasion may require. Captions are for reference only and in no
way limit the terms of this Guaranty. Invalidation of any one or more of the
provisions of this Guaranty shall in no way affect any of the other provisions
hereof, which shall remain in full force and effect.
 
18.         Lender Assigns. This Guaranty is intended for and shall inure to the
benefit of Lender and each and every person who shall from time to time be or
become the owner or holder of any of the Obligations, and each and every
reference herein to the “Lender” shall include and refer to each and every
successor or assignee of Lender at any time holding or owning any part of or
interest in any part of the Obligations. This Guaranty shall be transferable and
negotiable with the same force and effect, and to the same extent, that the
Obligations are transferable and negotiable, it being understood and stipulated
that upon assignment or transfer by Lender of any of the Obligations the legal
holder or owner of said Obligations (or a part thereof or interest therein thus
transferred or assigned by Lender) shall (except as otherwise stipulated by
Lender in its assignment) have and may exercise all of the rights granted to
Lender under this Guaranty to the extent of that part of or interest in the
Obligations thus assigned or transferred to said person. Guarantor expressly
waives notice of transfer or assignment of the Obligations, or any part thereof,
or of the rights of Lender hereunder. Failure to give notice will not affect the
liabilities of Guarantor hereunder.
 
19.         Application of Payments. Lender may apply any payments received by
it from any source against that portion of the Obligations (principal, interest,
court costs, attorneys’ fees or other) in such priority and fashion as it may
deem appropriate.
 
20.         Notices. All notices required to be given hereunder shall be in
writing and shall be deemed served at the earlier of (i) receipt or (ii) the
date notated on the delivery receipt affixed by an express mail or overnight
delivery service as the date such notice was delivered as addressed to the
parties at the following addresses, or such other addresses as may from time to
time be designated by written notice given as herein required:
 
to Guarantor:
Span Medical Products Canada Inc.
c/o Span America Medical Systems, Inc.
70 Commerce Center
Greenville, SC 29615
Attn:  Richard Coggins


to Lender:
TD Bank, N.A.
104 South Main Street
Greenville, South Carolina 29601
Attn:  Kevin M. Short, Senior Vice President




Any notice, request, approval, consent, demand or other communication shall be
deemed delivered as of the earlier of (i) personal delivery or (ii) three (3)
Business Days from the date of posting to the address referred to in this
Section, as indicated on the receipt provided by the overnight or express mail
carrier. Rejection or other refusal to accept or inability to deliver because of
changed address of which no notice has been received shall also constitute
receipt. Notwithstanding the foregoing, no notice of change of address shall be
effective until the date of receipt thereof. This Section shall not be construed
in any way to affect or impair any waiver of notice or demand herein provided or
to require giving of notice or demand to or upon Guarantor in any situation or
for any reason.
 
 
 

--------------------------------------------------------------------------------

 
 
21.         Governing Law. This Guaranty shall be construed in accordance with
the laws of the State of South Carolina. Guarantor and Lender agree that any
dispute arising out of this Guaranty shall be subject to the jurisdiction of
both the state and federal courts in South Carolina. For that purpose, Guarantor
hereby submits to the jurisdiction of the state and federal courts of South
Carolina. Guarantor further agrees to accept service of process out of any of
the before mentioned courts in any such dispute by registered or certified mail
addressed to Guarantor.
 
22.         Amendments. The terms and conditions of this Guaranty may only be
amended or modified by a writing signed by Guarantor and a duly authorized
officer of Lender.
 
23.         No Waiver. No delay or failure of Lender in the exercise of any
right or remedy shall operate as a waiver thereof, and no single or partial
exercise by Lender of any right or remedy shall preclude other or further
exercise thereof or the exercise of any other right or remedy.
 
24.         WAIVER OF JURY TRIAL; ARBITRATION. GUARANTOR HEREBY KNOWINGLY WAIVES
ANY RIGHT GUARANTOR MAY HAVE TO JURY TRIAL WITH REGARD TO A DISPUTE UNDER THIS
GUARANTY.  THIS GUARANTY IS SUBJECT TO ARBITRATION PURSUANT TO THE TERMS SET
FORTH IN THE LOAN AGREEMENT.
 
25.         ADDITIONAL REPRESENTATION OF GUARANTOR. GUARANTOR REPRESENTS THAT
THIS GUARANTY HAS BEEN READ IN ITS ENTIRETY, THAT GUARANTOR HAS BEEN AFFORDED
THE OPPORTUNITY TO DISCUSS THIS GUARANTY WITH GUARANTOR’S BUSINESS, FINANCIAL
AND LEGAL ADVISORS AND THAT ALL TERMS AND CONDITIONS ARE FULLY UNDERSTOOD.
 
Signature page follows
 
 
 

--------------------------------------------------------------------------------

 


 

WITNESSES:    GUARANTOR:               Span Medical Products Canada Inc. (Seal)
                By:                   Its:    

          




SIGNATURE PAGE TO UNLIMITED GUARANTY